Citation Nr: 1501462	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-04 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran had active service from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The instant matters were previously before the Board in May 2014, at which time they were remanded for further development.  In that action, the Board noted that the evidence raised a question as to whether the Veteran had left ear hearing loss prior to service and noted that a negative nexus opinion that was provided by a fee-based audiologist who had examined the Veteran in July 2010 was not supported by an adequate rationale.  Specifically, the Board found the opinion to be lacking as it did not address the impact of the Veteran's conceded in-service noise exposure nor expound upon why the idea of possible delayed onset hearing loss weighed against a finding of service connection.  The Board further determined that the perceived basis for the opinion was undermined by the fact that the Veteran did report on his application for VA disability compensation that his hearing loss and tinnitus had begun in service and that he had also testified during a July 2012 hearing that he had informed the audiologist that he first experienced hearing loss and tinnitus in service, but that his symptoms did not become unbearable until 15 years prior.  

In July 2014, the audiologist who had examined the Veteran in July 2010 again reviewed the claims folder and provided an addendum to his previous examination report.  The audiologist opined that the Veteran did not have left ear hearing loss that existed prior to service, stating that the Veteran's May 1966 audiogram documented normal hearing.  The audiologist then opined that the Veteran's bilateral hearing loss was less likely than not caused by or the result of an event in service, and that his tinnitus was also less likely than not attributable to service.  The audiologist indicated that a July 1967 audiogram showed normal hearing and that a 1968 audiogram, the results of which were transcribed in the body of the Board's prior action, showed no evidence of hearing loss or of significant threshold shifts.  (The Board notes that the July 1967 audiogram referred to by the audiologist and the 1968 audiogram referenced in the Board's prior action are in fact the same document.  Although the handwritten date on the document is July 18, 1967, the document is date-stamped in July 1968 and other information contained therein suggests that it was in fact prepared in 1968, as evidenced by the fact that the Veteran was then noted to have served two years in the military.)  Although the audiologist stated that the Veteran's lay statements were reviewed and were believable, he found "no evidence . . . to support a link between military service and the [V]eteran's complaints of hearing loss and tinnitus."  The Board agrees with argument made by the Veteran's representative in an informal hearing presentation that the addendum opinion is also lacking in rationale.  

Notably, the audiologist did not, as requested in the Board's prior action, discuss the impact of the Veteran's in-service noise exposure or state why the Veteran's lay statements concerning the onset and continuity of hearing loss, to specifically include the Veteran's statement that he first experienced hearing loss in service, are not sufficient to support a finding of a nexus between his current hearing loss and/or tinnitus and service.  Although the opinion suggests that because the Veteran did not have hearing loss demonstrated in service, any current hearing loss could not be attributable to noise exposure sustained therein, the audiologist does not state this specifically, and nothing in the opinion report can be read to support the conclusion that generally accepted medical principles do not allow for the theory of delayed-onset hearing loss.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Indeed, the Board noted in its prior action that if the audiologist found that a delay in onset of the Veteran's hearing loss weighed against a finding that such hearing loss was traceable to military service, the audiologist was to provide specific reasons for such a finding.  

Further, regarding the Veteran's tinnitus claim, the Board noted in its prior action that evidence submitted by the Veteran raised an alternative theory of service connection for tinnitus, specifically, that the Veteran's tinnitus was secondary to his service-connected posttraumatic stress disorder (PTSD).  The Board thus requested that the audiologist opine as to the likelihood that the Veteran's service-connected PTSD had caused or made chronically worse the Veteran's tinnitus.  In the July 2014 addendum opinion, the audiologist stated that that "question is out of the scope of an audiologist and should be addressed by a mental health professional."  The matter was then referred to another VA clinician for the requested opinion to be provided.  Notably, that clinician was not a mental health professional, but rather, was one who specialized in internal medicine.  The clinician indicated review of the claims file and then stated that "[t]here is no causal relsationship [sic] between PTSD and tinnitus.  The fact that the article makes a coorelation [sic] is just that--a correlation, not a cause or worsening."  The clinician then offered the following opinion: "PTSD has made the ptsd worse."  The Board finds that this opinion is lacking in clarity and questions whether the clinician possesses the appropriate expertise to render the requested opinion, especially given that the audiologist indicated that the matter should be referred to a mental health professional.  Another opinion addressing the likelihood that the Veteran's service-connected PTSD has caused or made chronically worse his tinnitus is therefore required.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should arrange for the Veteran's claims folder to be reviewed by an audiologist who has not previously examined the Veteran in connection with his claims of service connection for hearing loss and tinnitus.  After reviewing the relevant evidence, the audiologist should provide opinions with respect to the following questions:

a)  Did the Veteran have left ear hearing loss that pre-existed service?  If yes, the audiologist must cite to the evidence of record to support that conclusion and state why his/her conclusion differs from the opinion given by the fee-basis audiologist in July 2014.  The audiologist is requested to comment on whether there is any reason to question the validity of the service audiograms.  (If it is determined that none of puretone thresholds shown at entry represents or reflects abnormal hearing acuity, the reviewer should support such a conclusion with citation to medical authority.)

b)  If it is determined that left ear hearing loss pre-existed service, can it be concluded that there was an increase in loss of acuity during military service beyond the natural progression of the disease?

c)  Is it at least as likely as not that the Veteran's current right and/or left ear loss hearing loss (if determined to have not pre-existed service) had its onset in service or is otherwise related to his military service.  In so concluding, the audiologist should consider the impact of the Veteran's in-service noise exposure and must take into consideration the lay statements of record concerning the onset of hearing loss in service and continuity of symptoms since that time.

d)  Is it at least as likely as likely as not that the Veteran's tinnitus had its onset during active duty or is otherwise attributable to service.  In so concluding, the audiologist must take into consideration the lay statements concerning the onset and continuity of tinnitus symptoms, to specifically include the Veteran's statement that he first experienced tinnitus in service, but that his symptoms did not become unbearable more recently.  

The above requested opinions should be based on a review all of the service department records pertaining to the Veteran's hearing, and any post-service records contained in the claims folder, to specifically include the Veteran's lay statements regarding his in-service noise exposure and time of onset of hearing loss and tinnitus.  The audiologist must also specifically consider the impact of the Veteran's in-service noise exposure.  

If the audiologist finds that medical principles regarding the onset of hearing loss weigh against a finding that current hearing loss is traceable to military service, the audiologist must provide specific reasons for any such finding.  (Please explain whether accepted principles allow for the theory that noise exposure can cause hearing loss or tinnitus that is not first demonstrated until months or years later.)

Regardless of whether the audiologist's opinion as to any question is favorable or negative, the audiologist must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder or to known medical principles relied upon in forming his opinion.  The audiologist should specifically set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuous symptoms since service and the theory that his current hearing loss and tinnitus can be attributed to his in-service noise exposure even though his separation audiogram may not have shown a loss of acuity.  

If the audiologist determines that an opinion cannot be provided without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definite opinion can be obtained.)

(If the audiologist indicates that an examination is required to formulate an opinion, another examination should be scheduled in order for the questions to be answered.)

2.  The AOJ should arrange for the Veteran's claims folder to be reviewed by a mental health professional who should be asked to provide an opinion as to whether it is at least as likely as not the Veteran's service-connected PTSD has caused or made chronically worse the Veteran's tinnitus.  In so opining, the reviewer should comment on the information contained in the article submitted by the Veteran concerning an association between tinnitus and PTSD.  

The reviewer is reminded that merely stating that it is his/her opinion that tinnitus was not caused or aggravated by the Veteran's PTSD is not sufficient.  An explanation is required that takes into account the record and pertinent medical principles and the reviewer's rationale should include citation to pertinent evidence and/or medical principles relied upon to form that opinion.  In other words, an explanation of why or why not PTSD has caused or made worse the Veteran's tinnitus should be set forth.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues of entitlement to service connection for right and left ear hearing loss and tinnitus.  If any benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

